Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the RCE filed on 6/28/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.

Allowable Subject Matter
Claims 20-33 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 20, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a cascode circuit coupled to the energy transfer element, the cascode circuit including a normally-on GaN switch and a control switch, the control switch configured to generate a first sense signal and a second sense signal; a current sensor configured to generate a current limit signal and an overcurrent signal in response to the first sense signal and the second sense signal; a control circuit configured to generate a control signal in response to the current limit signal and the overcurrent signal; and a drive circuit configured to generate a drive signal in response to the control signal, wherein a first stage of the drive circuit is configured to provide the drive signal to reduce EMI, and a second stage of the drive circuit is configured to provide the drive signal to enable accurate current sensing of the cascode circuit.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 26, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a current sensor configured to generate a current limit signal in response to a first sense signal representative of a switch current of a control switch, the current sensor further configured to generate an overcurrent signal in response to a second sense signal for regulating an output voltage of the power converter; a control circuit configured to generate a control signal in response to the current limit signal and the overcurrent signal; and a multiple stage gate drive circuit configured to generate a drive signal for a cascode circuit in response to the control signal, wherein a first stage of the multiple stage gate drive circuit is configured to provide the drive signal to reduce EMI, and wherein a second stage of the multiple stage gate drive circuit is configured to provide the drive signal to enable current sensing of the cascode circuit.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 29, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a current sensor coupled to receive a first sense signal representative of a switch current of a control switch of a cascode circuit and a second sense signal for regulating an output voltage of the power converter of the control switch; and a drive circuit configured to generate a drive signal for the cascode circuit by use of a multiple stage gate drive circuit, wherein the drive signal provided by a first stage of the multiple stage gate drive circuit is configured to reduce EMI, and wherein the drive signal provided by a second stage of the multiple stage gate drive circuit is configured to enable current sensing of the cascode circuit.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838